DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 101-104, 107-113, 117, 123, 126-128, 130-138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al (US 2009/0156459, June 2009, cited from IDS) and in further view of Jia et al (Journal of Neuroscience Research, 2008, 86: 2083-2090), Goncharova et al (US 2020/0281908, claiming priority to WO 2018/097768, May 2018), Chien et al (J.Med.Chem., 2018, 61: 7358-7373, cited from IDS), Kumar et al (US 2012/0005765, January 2012) and Wu (US 2015/0157721, June 2015).
Concerning claims 101, 123 and 130, Castillo et al teach a polymeric carrier
comprising PEG (polyethylene glycol) and a polycationic moiety to which anionic agents such as
DNA and RNA can reversibly bind (see paragraph [0008]). Polycationic moiety can be polylysine,
which is conjugated to PEG (see paragraph [0011]). Such polymeric carrier can form a micelle as shown in Figure 1. Concerning claims 102-103 charge ratio between positive and negative charges can be 1:1 (see paragraphs [0122-0123]). Concerning claims 104 and 106 cationic carrier protects anionic payload from nucleases (see paragraph [0127]), therefore extending half-life of anionic agent. Concerning claims 107 Castillo et al teach that diameter of a particle can be 20 nm (see paragraph [0039]). Concerning claims 108-112 Castillo et al teach that anionic agent can be antisense oligonucleotides, siRNA or miRNA, 21-23 nucleotides in length (see paragraphs [0016, 0048, 0049]), which can comprise LNAs (see paragraph [0048]) and phosphorothioate bonds (see paragraph [0050]). Concerning claim 113 Castillo et al teach that polymeric carrier can comprise targeting moiety linked to PEG (see paragraph [0022]). Concerning claim 117 Castillo et al teach that the carrier can be included in pharmaceutical composition (see paragraph [0023]). Concerning claim 123 Castillo et al teach the amounts of ethylene glycol and lysine in Examples 1-21.
Castillo et al do not teach the micelle further comprising vitamin B3 and targeting ligand such as phenylalanine which can be transported by LAT1, or specific amounts of PEG, lysine and vitamin B3, or using monodisperse PEG.
Jia et al teach that nicotinamide (vitamin B3) may prevent or ameliorate Parkinson’s disease (see Abstract).
Goncharova et al teach attaching an amino acid such as leucine to a surface of a liposome so that liposome can be transported to brain using LAT1 for treatment of Parkinson’s disease (see paragraph [0010]).
Chien et al teach that leucine and phenylalanine can be ligands for LAT1 transporter, allowing crossing blood-brain barrier (see first column on page 7358).
Kumar et al teach antisense oligonucleotides for treatment of Parkinson’s disease (see Abstract).
Wu teaches using monodisperse PEG in carriers which use PEG for drug delivery (see paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to construct a micelle, comprising monodisperse PEG taught by Wu, such as taught by Castillo et al for delivery of antisense oligonucleotides for treatment of Parkinson’s disease taught by Kumar et al comprising also vitamin B3 taught by Jia et al and targeting moiety usable by LAT1 such as taught by Goncharova et al such as leucine or phenylalanine taught by Chien et al. One of the ordinary skill in the art would be motivated to do so in order to have a more effective antisense oligonucleotide delivery system such as taught by Castillo et al. One would be motivated to include vitamin B3 in such system because of Jia et al teaching that such vitamin can ameliorate Parkinson’s disease. One would be motivated to include targeting moiety such as taught by Chien et al and Goncharova et al in order to specifically deliver the treatment to the brain of the patient, part of central nervous system. It would be a matter of ordinary optimization to define number of units of ethylene glycol, lysine and vitamin B3 as in claims 126-128 and 130, 132-135 based on teachings of Castillo et al.

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 
Previous rejections are withdrawn in view of new amendments, arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635